Skelton, Judge,
dissenting:
I join in the dissent of Chief Judge 'Cowen.
In addition, I would add that the court in directing the Indian Claims Commission to be consistent as to the valuations (or the theory underlying them) in this case and those in Docket 15B amounts to requiring the Commission to do what the court itself refused to do in the cases of Virginia Electric & Power Co. v. United States, 188 Ct. Cl. 120, 411 F. 2d 1314 (1969) and Pennsylvania Power & Light Co. v. United States, 188 Ct. Cl. 76, 411 F. 2d 1300 (1969). Those two cases were pending in this court at the same time and were decided the same day. They involved power companies operating at the same time in the same general area (Virginia and Pennsylvania) in the same manner. Both companies sought the same relief (i.e., determination of the useful life of transmission and distribution easements and initial clearing costs). While there was some evidence in the Vepco case that was not present in the Pennsylvania Power & Light case, an expert witness named John J. Keilly testified in both cases and his testimony was practically the same in both cases. The court refused to take judicial notice of the facts, etc., in both cases, used a different standard in one to that used in the other, and rendered a decision more favorable to Vepco than to Pennsylvania Power & Light. (See the dissenting opinion of Judges Skelton and Collins in the Vepco case, 188 Ct. Cl. 120, 130.). The facts and issues in those cases were much closer and more related than those in the case before us as compared to those in Docket 153.
As pointed out by Chief Judge Cowen, the case before us is quite different to that in Docket 153, not only as to the facts, but also as to the period of time involved (ten years— 1833 and 1843).
No purpose will be served by sending the case back to the Commission except to cause the Commission to do a lot of *556extra work to reach the same result. Furthermore, it will cause additional delay for the Indians, who have waited long enough for their money.